Case 2:20-cv-10142-SVW-AGR Document 8 Filed 01/04/21 Page 1 of 1 Page ID #:26




  1 SO. CAL. EQUAL ACCESS GROUP
    Jason J. Kim (SBN 190246)
  2 Jason Yoon (SBN 306137)
    101 S. Western Ave., Second Floor
  3 Los Angeles, CA 90004
    Telephone: (213) 252-8008
  4 Facsimile: (213) 252-8009
    scalequalaccess@yahoo.com
  5 Attorneys for Plaintiff, COLUMBUS GRIGSBY
  6
  7                       UNITED STATES DISTRICT COURT

  8                       CENTRAL DISTRICT OF CALIFORNIA

  9 COLUMBUS GRIGSBY,                               Case No.: 2:20-cv-10142 SVW (AGRx)

 10                Plaintiff,                       NOTICE OF SETTLEMENT OF
 11                                                 ENTIRE CASE
            vs.
 12
 13 FREEWAY FOODS, INC. D/B/A
    ROSCOE’S CHICKEN AND
 14 WAFFLES; WAFFLE PLAZA
 15 PROPERTIES, INC.; and DOES 1 to
    10,
 16
 17          Defendants.
 18
            Notice is hereby given that Plaintiff Columbus Grigsby ("Plaintiff") and
 19
      Defendants have settled the above-captioned matter as to the entire case. Parties
 20
      requests that the Court grant thirty (30) days from the date of this filing for Plaintiff
 21
      to file dispositional documents in order to afford Parties time to complete settlement.
 22
 23    DATED: January 04, 2021                      SO. CAL EQUAL ACCESS GROUP
 24
 25
                                                          /s/ Jason J. Kim
 26                                                 JASON J. KIM
 27                                                 Attorney for Plaintiff

 28

                                                           NOTICE OF SETTLEMENT OF ENTIRE CASE
